Name: Commission Regulation (EEC) No 1428/78 of 27 June 1978 amending Regulation (EEC) No 837/68 on detailed rules for the application of levies on sugar
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 171 /34 Official Journal of the European Communities 28 . 6 . 78 COMMISSION REGULATION (EEC) No 1428/78 of 27 June 1978 amending Regulation (EEC) No 837/68 on detailed rules for the application of levies on sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 ( 2 ), and in particular Article 1 5 (6) thereof, Whereas Article 1 (2) and Article 7 (4) and (5) of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the application of levies on sugar (3 ), as amended by Regulation (EEC) No 1491 /70 (4 ), specified the margin within which varia ­ tions in the components used to calculate the levy on white and raw sugar and syrups would not entail an alteration in that levy ; Whereas the experience gained in the application of these provisions has shown that the margins for varying the import levies on white sugar, raw sugar and on syrups are too narrow and result in changes being made more frequently than is necessary ; whereas less frequent changes are unlikely adversely to affect the efficient management of the Commu ­ nity's sugar market ; whereas, therefore, in order to simplify the administration , these margins should be widened ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 837/68 is hereby amended as follows : 1 . In Article 1 (2), '01 0' shall read '0-20 '. 2 . In Article 7 (4) and (5), '0-40 ' shall read '0-60 '. Article 2 This Regulation shall enter into force on 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 359 , 31 . 12 . 1974, p. 1 . ( 2 ) OJ No L 170 , 27 . 6 . 1978 , p. 1 . ( 3 ) Oj No L 151 , 30 . 6 . 1968 , p. 42 . ( 4 ) OJ No L 165 , 28 . 7 . 1970 , p. 8 .